Exhibit 10.1

NOTICE OF RESTRICTED STOCK AWARD

under the

ALBEMARLE CORPORATION 2003 INCENTIVE PLAN

6,000 Shares of Restricted Stock

THIS AWARD, made as of the 5th day of February, 2008, by Albemarle Corporation,
a Virginia Corporation (the “Company”), to Mark Rohr (“Participant”), is made
pursuant to and subject to the provisions of the Company’s 2003 Incentive Plan
(the “Plan”). All terms that are used herein that are defined in the Plan shall
have the same meaning given them in the Plan.

1. Award of Stock. Pursuant to the Plan, the Company, on February 5, 2008 (the
“Date of Grant”), granted Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions set forth herein, an
award of 6,000 shares of Common Stock, hereinafter described as “Restricted
Stock.”

2. Restrictions. Except as provided in this Notice of Award, the Restricted
Stock is nontransferable and is subject to a substantial risk of forfeiture.

3. Stock Power. Participant shall deliver to the Company stock power
authorization(s), endorsed in blank, with respect to the Restricted Stock. The
Company shall use the stock power to cancel any shares of Restricted Stock that
are forfeited (in accordance with Paragraph 7 below). The Company shall return
the stock power to Participant with respect to any shares of Restricted Stock
that become Vested.

4. Vesting. Participant’s interest in the shares of Restricted Stock shall
become transferable and non-forfeitable (“Vested”) in three (3) increments as of
the first, second and third anniversaries of the Date of Grant, such that 2,000
shares of Restricted Stock will Vest on February 11, 2009, 2,000 shares of
Restricted Stock will Vest on February 11, 2010, and the final 2,000 shares of
Restricted Stock will Vest on February 11, 2011.

5. Death or Disability. Paragraph 4 to the contrary notwithstanding, if
Participant dies or becomes Disabled while in the employ of the Company or an
Affiliate and prior to the forfeiture of the shares of Restricted Stock under
Paragraph 7, all shares of Restricted Stock that are not then Vested shall
become Vested as of the date of Participant’s death or of his becoming Disabled.
For purposes of this Notice of Award, “Disabled” means a Participant’s permanent
and total disability within the meaning of Section 22(e)(3) of the Code.

6. Change in Control. Notwithstanding any other provision of this Notice of
Award, all shares of Restricted Stock not previously forfeited shall become
Vested on a Change in Control as defined in the Plan.

7. Forfeiture. All shares of Restricted Stock that are not then Vested shall be
forfeited if Participant’s employment with the Company or an Affiliate
terminates for any reason other than by reason of Participant’s death,
Disability, or Change in Control as outlined in paragraphs 5 and 6.



--------------------------------------------------------------------------------

8. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.

9. Shareholder Rights. Participant will have the right to receive dividends on
and to vote the Restricted Stock as of the Date of Grant.

10. No Right to Continued Employment. Neither this Notice of Award nor the
issuance of Restricted Stock shall confer upon Participant any right with
respect to continuance of employment by the Company or an Affiliate, nor shall
it interfere in any way with the right of the Company or an Affiliate to
terminate his employment at any time.

11. Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this grant shall be adjusted as the Committee determines is equitable
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

12. Governing Law. This Notice of Award shall be governed by the laws of the
Commonwealth of Virginia.

13. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Notice of Award,
the provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the Date of Grant.

14. Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

15. Binding Effect. Subject to the limitations stated above and in the Plan,
this Notice of Award shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

17. Taxes. The Company will withhold from the Award the number of whole shares
of Common Stock necessary to satisfy tax-withholding requirements attributable
to the Vesting of shares of Restricted Stock.

IN WITNESS WHEREOF, the Company has caused this Notice of Award to be signed on
its behalf.

 

2



--------------------------------------------------------------------------------

ALBEMARLE CORPORATION By  

/s/

 

3